         Case 1:19-cv-10351-WGY Document 5 Filed 04/30/19 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                             )
HYEWOONG YOON,                                               )
                              Plaintiff,                     )
                                                             )
               v.                                            )       Civil Action No.:
                                                             )       1:19-CV-10351-MPK
HYUNWOOK JOO a/k/a HYUN WOOK JOO a/k/a                       )
HYUN W. JOO a/k/a HYUN-WOOK JOO a/k/a                        )
HARRY JOO a/k/a HARRY H. JOO a/k/a HARRY                     )
HYUN JOO a/k/a HARRY HYUNWOOK JOO a/k/a                      )
HARRY HYUN-WOOK JOO,                                         )
                                                             )
                              Defendant.                     )
                                                             )

                        ANSWER AND AFFIRMATIVE DEFENSES

       Now comes Defendant, Hyunwook Joo a/k/a Hyun Wook Joo a/k/a Hyun W. Joo a/k/a

Hyun-Wook Joo a/k/a Harry Joo a/k/a Harry H. Joo a/k/a Harry Hyun Joo a/k/a Harry Hyunwook

Joo a/k/a Harry Hyun-Wook Joo (hereinafter “Joo”), by and through his attorneys, and files this

Answer to the Plaintiff’s, Hyewoong Yoon, Complaint as follows:

                                       INTRODUCTION

       The Plaintiff’s introductory paragraph contains legal conclusions and a request for relief to

which no response is required. To the extent a response may be required, it is expressly denied.

                                            PARTIES

       1.      Joo lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 1 of the Plaintiff’s Complaint.

       2.      Joo admits the allegation in paragraph 2 of Plaintiff’s Complaint.
         Case 1:19-cv-10351-WGY Document 5 Filed 04/30/19 Page 2 of 12



                                     JURISDICTION AND VENUE

       3.      Joo avers paragraph 3 of Plaintiff’s Complaint is combined with paragraph 4 and

states legal conclusions requiring neither admission, nor denial. To the extent any response thereto

is deemed required, Joo denies the allegations in paragraph 3.

       4.      Joo avers paragraph 4 of Plaintiff’s Complaint is combined with paragraph 3 and

states legal conclusions requiring neither admission, nor denial. To the extent any response thereto

is deemed required, Joo denies the allegations in paragraph 4.

       5.      Joo avers paragraph 5 of Plaintiff’s Complaint states legal conclusions requiring

neither admission, nor denial. Further, Joo specifically denies venue is proper as Defendant does

not now reside and never has resided in this district and specifically denies a substantial part of the

events giving rise to this complaint occurred in this District.

                                       [ALLEGED] FACTS

   A. [Alleged] Physical and emotional abuse (the “abuse”)

       6.      Joo denies the allegations in paragraph 6 of Plaintiff’s Complaint.

       7.      Joo denies the allegations in paragraph 7 of Plaintiff’s Complaint, except Plaintiff

avers he was hired by Plaintiff’s father to assist in Plaintiff’s education in the United States when

Plaintiff was 12 years old.

       8.      Joo denies the allegations in paragraph 8 of Plaintiff’s Complaint.

       9.      Joo denies the allegations in paragraph 9 of Plaintiff’s Complaint.

       10.     Joo denies the allegations in paragraph 10 of Plaintiff’s Complaint.

       11.     Joo denies the allegations in paragraph 11 of Plaintiff’s Complaint.

       12.     Joo denies the allegation in paragraph 12 of Plaintiff’s Complaint.




                                                  2
         Case 1:19-cv-10351-WGY Document 5 Filed 04/30/19 Page 3 of 12



       13.    Joo lacks knowledge or information sufficient to form a belief as to the truth

allegation that Plaintiff was hospitalized at age 11 for a medical condition. Joo denies the

remaining allegations in paragraph 13 of Plaintiff’s Complaint.

       14.    Joo denies the allegations in paragraph 14 of Plaintiff’s Complaint.

       15.    Joo denies the allegations in paragraph 15 of Plaintiff’s Complaint.

       16.    Joo denies the allegations in paragraph 16 of Plaintiff’s Complaint.

       17.    Joo denies the allegations in paragraph 17 of Plaintiff’s Complaint.

       18.    Joo denies the allegations in paragraph 18 of Plaintiff’s Complaint.

       19.    Joo denies the allegations in paragraph 19 of Plaintiff’s Complaint.

       20.    Joo denies the allegations in paragraph 20 of Plaintiff’s Complaint.

       21.    Joo denies the allegations in paragraph 21 of Plaintiff’s Complaint.

       22.    Joo denies the allegations in paragraph 22 of Plaintiff’s Complaint.

       23.    Joo denies the allegations in paragraph 23 of Plaintiff’s Complaint.

       24.    Joo denies the allegations in paragraph 24 of Plaintiff’s Complaint.

       25.    Joo denies the allegations in paragraph 25 of Plaintiff’s Complaint.

       26.    Joo denies the allegations in paragraph 26 of Plaintiff’s Complaint.

       27.    Joo denies the allegations in paragraph 27 of Plaintiff’s Complaint.

       28.    Joo denies the allegations in paragraph 28 of Plaintiff’s Complaint.

       29.    Joo denies the allegations in paragraph 29 of Plaintiff’s Complaint.

B. [Alleged] Mr. Joo’s [alleged] Misuse of Allen’s funds

       30.    Joo denies the allegations in paragraph 30 of Plaintiff’s Complaint.

       31.    Joo denies the allegations in paragraph 31 of Plaintiff’s Complaint.




                                                3
         Case 1:19-cv-10351-WGY Document 5 Filed 04/30/19 Page 4 of 12



       32.     Joo admits the allegations contained in paragraph 32 to the extent Joo did receive

approximately $142,000.00 per year from Plaintiff’s father for Plaintiff’s care.

C. [Alleged] Mr. Joo’s [alleged] false statements about Allen

       33.     Joo lacks knowledge or information sufficient to form a belief as to the truth of the

allegation contained in the paragraph 33 of Plaintiff’s Complaint.

       34.     Joo denies the allegations in paragraph 34 of Plaintiff’s Complaint.

       35.     Joo admits the allegation in paragraph 35 of Plaintiff’s Complaint as he advised the

reporter, he believed Plaintiff’s father had used money from his company to pay for Plaintiff’s

education and living expenses. The remaining allegations in paragraph 35 are denied.

       36.     Joo lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 36 of Plaintiff’s Complaint.

       37.     Joo admits the allegations in paragraph 37 of Plaintiff’s Complaint.

       38.     Joo admits the allegation in paragraph 38 of Plaintiff’s Complaint he had been in

possession of Plaintiff’s immigration documents, but denies the allegation in paragraph 38 of

Plaintiff’s Complaint that he gave the immigration documents to “Ms. Lee.”

       39.     Joo lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 39 of Plaintiff’s Complaint.

       40.     Joo lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 40 of Plaintiff’s Complaint.

       41.     Joo lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 41 of Plaintiff’s Complaint.

       42.     Joo lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 42 of Plaintiff’s Complaint.



                                                 4
         Case 1:19-cv-10351-WGY Document 5 Filed 04/30/19 Page 5 of 12



       43.     Joo lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 43 of Plaintiff’s Complaint.

       44.     Joo denies the allegation in paragraph 44 of Plaintiff’s Complaint that he made a

false statement to a reporter regarding Plaintiff or Plaintiff’s father. Joo lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph 44

of Plaintiff’s Complaint. To the extent the allegations in paragraph 44 refer to a video, the video

speaks for itself, and to the extent the allegations are inconsistent with the video, the allegations

are denied.

       45.     Joo lacks knowledge or information sufficient to form a belief as to the truth of the

allegation in paragraph 45 of Plaintiff’s Complaint to the extent of the statement being described

or classified as “embarrassing.” To the extent the allegations in paragraph 45 refer to a video, the

video speaks for itself; and to the extent the allegations are inconsistent with the video, the

allegations are denied.

       46.     Joo denies the allegations in paragraph 46 of Plaintiff’s Complaint that he made

false statements on the video. To the extent the allegations in paragraph 46 refer to a video, the

video speaks for itself; and to the extent the allegations are inconsistent with the video, the

allegations are denied.

       47.     Joo lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 47 of Plaintiff’s Complaint.

       48.     Joo lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 48 of Plaintiff’s Complaint.

       49.     Joo denies the allegations in paragraph 49 of Plaintiff’s Complaint.




                                                 5
         Case 1:19-cv-10351-WGY Document 5 Filed 04/30/19 Page 6 of 12



COUNT I. BREACH OF CONTRACT

       50.     Paragraph 50 of Plaintiff’s Complaint states legal conclusions to which no response

is required. To the extent a response is required, Joo denies the allegations in paragraph 50 of

Plaintiff’s Complaint.

COUNT II. BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING

       51.     Paragraph 51 of Plaintiff’s Complaint states legal conclusions to which no response

is required. To the extent a response is required, Joo denies the allegations in paragraph 51 of

Plaintiff’s Complaint.

COUNT III. BREACH OF FIDUCIARY DUTY

       52.     Paragraph 52 of Plaintiff’s Complaint states legal conclusions to which no response

is required. To the extent a response is required, Joo denies the allegations in paragraph 52 of

Plaintiff’s Complaint.

       53.     Paragraph 53 of Plaintiff’s Complaint states legal conclusions to which no response

is required. To the extent a response is required, Joo denies the allegations in paragraph 53 of

Plaintiff’s Complaint.

COUNT IV. FRAUD

       54.     Paragraph 54 of Plaintiff’s Complaint states legal conclusions to which no response

is required. To the extent a response is required, Joo denies the allegations in paragraph 54 of

Plaintiff’s Complaint.

COUNT V. CONVERSION

       55.     Paragraph 55 of Plaintiff’s Complaint states legal conclusions to which no response

is required. To the extent a response is required, Joo denies the allegations in paragraph 55 of

Plaintiff’s Complaint.



                                                6
         Case 1:19-cv-10351-WGY Document 5 Filed 04/30/19 Page 7 of 12



COUNT VI. DEFAMATION/DEFAMATION PER SE, LIBEL/LIBEL PER SE,
          SLANDER/SLANDER/[sic] SLANDER PER SE

       56.     Paragraph 56 of Plaintiff’s Complaint states legal conclusions to which no response

is required. To the extent a response is required, Joo denies the allegations in paragraph 56 of

Plaintiff’s Complaint.

       57.     Joo lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 57 of Plaintiff’s Complaint.

COUNT VII. COMMERCIAL DISPARAGEMENT, INJURIOUS FALSEHOOD, TRADE
           LIBEL

       58.     Paragraph 58 of Plaintiff’s Complaint states legal conclusions to which no response

is required. To the extent a response is required, Joo denies the allegations in paragraph 58 of

Plaintiff’s Complaint.

COUNT VIII. INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       59.     Paragraph 59 of Plaintiff’s Complaint states legal conclusions to which no response

is required. To the extent a response is required, Joo denies the allegations in paragraph 59 of

Plaintiff’s Complaint.

                                         CONCLUSION

       60.     Paragraph 60 of Plaintiff’s Complaint states legal conclusions to which no response

is required. To the extent a response is required, Joo denies the allegations in paragraph 60 of

Plaintiff’s Complaint.




                                                 7
         Case 1:19-cv-10351-WGY Document 5 Filed 04/30/19 Page 8 of 12



       WHEREFORE, Joo respectfully request that this Honorable Court enter judgment in his

favor on all Counts of Plaintiff’s Complaint, deny any and all relief requested by the Plaintiff,

dismiss Plaintiff’s complaint with prejudice, and award Joo his costs and attorney’s fees incurred

in the defense of this action, and such other relief the Court deems just and appropriate.

                                     AFFIRMATIVE DEFENSES

                                        First Affirmative Defense

       Each and every allegation in Plaintiff’s Complaint fails to state a claim upon which relief

may be granted.

                                      Second Affirmative Defense

       The action is barred in whole or in part because this Court lacks subject-matter jurisdiction

over the Defendant.

                                       Third Affirmative Defense

       The action is barred in whole or in part because this Court lacks personal jurisdiction over

the Defendant.

                                      Fourth Affirmative Defense

       The action is barred in whole or in part because of improper venue.

                                       Fifth Affirmative Defense

       The action is barred in whole or in part because of lack of standing.

                                       Sixth Affirmative Defense

       The action is barred in whole or in part because the pleadings are not plausible.

                                      Seventh Affirmative Defense

       This action is barred in whole or in part by applicable statutes of limitation.




                                                 8
        Case 1:19-cv-10351-WGY Document 5 Filed 04/30/19 Page 9 of 12



                                      Eighth Affirmative Defense

       The action is barred in whole or in part by the applicable doctrine of laches.

                                       Ninth Affirmative Defense

       The action is barred in whole or in part by the applicable doctrine of estoppel.

                                       Tenth Affirmative Defense

       The action is barred in whole or in part by the applicable doctrine of unclean hands.

                                     Eleventh Affirmative Defense

       The action is barred in whole or in part by the applicable doctrine of ratification.

                                      Twelfth Affirmative Defense

       The action is barred in whole or in part by the applicable doctrine of waiver.

                                    Thirteenth Affirmative Defense

       The action is barred in whole or in part for failure to satisfy contractual conditions

precedent.

                                    Fourteenth Affirmative Defense

       The action is barred in whole or in part on the grounds of lack of ripeness.

                                     Fifteenth Affirmative Defense

       The action is barred because Joo met all of his contractual and legal obligations.

                                     Sixteenth Affirmative Defense

       The action is barred because at all times Joo acted in good faith.

                                   Seventeenth Affirmative Defense

       The action is barred because Joo has not caused any damage.




                                                 9
           Case 1:19-cv-10351-WGY Document 5 Filed 04/30/19 Page 10 of 12



                                       Eighteenth Affirmative Defense

          The action is barred because Plaintiff failed to act reasonably to mitigate his own damages,

if any.

                                       Nineteenth Affirmative Defense

          The action is barred because Plaintiff caused his own damages, if any.

                                       Twentieth Affirmative Defense

          The action is barred because Joo has not breached any duty.

                                      Twenty-First Affirmative Defense

          The action is barred because all of Joo’s actions were approved by and at the direction of

Plaintiff’s father.

                                    Twenty-Second Affirmative Defense

          The action is barred because it is frivolous in nature.

                                     Twenty-Third Affirmative Defense

          The action is barred because it is vexatious in nature to simply harass Joo.

                                    Twenty-Fourth Affirmative Defense

          The action is barred in whole or in part because the claims and allegations made are not

supported by any factual evidence.

                                      Twenty-Fifth Affirmative Defense

          To the extent any claim in this action seeks exemplary or punitive damages, any such relief

would violate statutory limitations on damages, and/or Joo’s right to procedural and substantive

due process under the Fourteenth Amendment of the United States and the Constitution of the

Commonwealth of Massachusetts.




                                                   10
          Case 1:19-cv-10351-WGY Document 5 Filed 04/30/19 Page 11 of 12



                                          JURY DEMAND

          Defendant, Hyunwook Joo a/k/a Hyun Wook Joo a/k/a Hyun W. Joo a/k/a Hyun-Wook

Joo a/k/a Harry Joo a/k/a Harry H. Joo a/k/a Harry Hyun Joo a/k/a A Harry Hyunwook Joo a/k/a

Harry Hyun-Wook Joo requests a trial by jury as to all claims so triable in the above-referenced

action.

 Dated: April 30, 2019                             Respectfully submitted,
                                                   Defendant, Hyunwook Joo a/k/a Hyun Wook
                                                   Joo a/k/a Hyun W. Joo a/k/a Hyun-Wook Joo
                                                   a/k/a Harry Joo a/k/a Harry H. Joo a/k/a Harry
                                                   Hyun Joo a/k/a A Harry Hyunwook Joo a/k/a
                                                   Harry Hyun-Wook Joo
                                                   By his attorneys,

                                                           /s/ Christopher A. Kenney
                                                   Christopher A. Kenney, BBO# 556511
                                                   cakenney@KSlegal.com
                                                   Michelle M. De Oliveira, BBO# 685455
                                                   mmdeoliveira@KSlegal.com
                                                   KENNEY & SAMS, P.C.
                                                   Reservoir Corporate Center
                                                   144 Turnpike Road
                                                   Southborough, MA 01772
                                                   Tel: (508) 490-8500
                                                   Fax: (508) 490-8501

                                                   Attorneys for Defendant,
                                                   Hyunwook Joo a/k/a Hyun Wook Joo a/k/a
                                                   Hyun W. Joo a/k/a Hyun-Wook Joo a/k/a
                                                   Harry Joo a/k/a Harry H. Joo a/k/a Harry
                                                   Hyun Joo a/k/a Harry Hyunwook Joo a/k/a
                                                   Harry Hyun-Wook Joo




                                              11
        Case 1:19-cv-10351-WGY Document 5 Filed 04/30/19 Page 12 of 12



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 30th day of April 2019, I electronically filed the foregoing
document with the clerk of the court by using the CM/ECF system, which was the notice of
electronic filing to all CM/ECF participants, including:

 Joseph Perl, Esq.
 Law Office of Joseph Perl
 203 Arlington Street, Suite 2
 Watertown, MA 02472
 Attorney for Plaintiff
 Hyewoong Yoon




                                                         /s/ Christopher A. Kenney
                                                 Christopher A. Kenney
                                                 Attorney for Defendant,
                                                 Hyunwook Joo a/k/a Hyun Wook Joo a/k/a
                                                 Hyun W. Joo a/k/a Hyun-Wook Joo a/k/a Harry
                                                 Joo a/k/a Harry H. Joo a/k/a Harry Hyun Joo
                                                 a/k/a Harry Hyunwook Joo a/k/a Harry Hyun-
                                                 Wook Joo




                                               12
